The issue of good faith in this case was a factual matter to be determined by the rent administrator. The question was debatable and opinions might fairly differ in reaching a conclusion on it. We cannot see that the rent administrator’s findings were unsupportable or unreasonable and think that Special Term was not justified in substituting its conclusion for that of the rent administrator. Order reversed, with $20 costs and disbursements to the appellant and the order of the rent administrator reinstated. Concur — Peck, P. J., Cohn and Callahan, JJ.; Breitel and Bastow, JJ., dissent and vote to affirm in the following memorandum: We dissent and vote to affirm. It is difficult to understand how the administrator could have reached the determination under review in the light of his two previous decisions. The fact that two years elapsed between the making of the first application in June, 1952, and the third application now under review made in June, 1954, is of no significance. During all that period, except for about five months in 1954, ' *844this proceeding has been in litigation either before the local rent administrator, the State Rent Administrator or in the Supreme Court. In view of this, the time element in this ease is not a differentiating factor. There being no other change in circumstances, the principle of res judicata should be applied.